•— Appeal from a judgment of the Supreme Court at Trial Term (Fischer, Jr., J.), rendered October 22, 1981 in Broome County, upon a verdict convicting defendant of the crimes of criminal trespass in the first degree and reckless endangerment in the second degree. In an earlier decision (90 AD2d 926), we directed that a hearing be conducted to ascertain what transpired in the jury room during that brief period when an excused alternate juror was apparently saying farewell to his fellow jurors. That hearing has been held; the jurors and the alternate have all been questioned, and no evidence of impropriety has been disclosed. Judgment affirmed. Kane, J. P., Casey, Mikoll, Yesawich, Jr., and Weiss, JJ., concur.